McClain, J.
It is not questioned that tbe note in suit was executed by Warren Walker to tbe American Savings Bank, plaintiff’s assignor, “ as additional security to tbe bank for payment of any judgment that may be obtained ” in a pending suit in wbicb tbe bank was suing tbe Shaver Carriage Company for rent, and in wbicb two landlord’s attachments had already been issued, under wbicb property of tbe value of $3,500 bad been seized. It appears that tbe note and mortgage were executed in connection with a bond signed by tbe Shaver Carriage Company (by Warren Walker, secretary) and W. T. Shaver, as principals, and by Warren Walker individually, as security for tbe payment of any judgment that tbe bank might recover against tbe carriage company and W. T. Shaver in tbe action for rent. In tbe *520bond it was agreed that the consideration therefor was “ the waiving of the levy of any further landlord’s attachments in the above-entitled cause, but in no case is the landlord’s lien waived; but it is agreed that the said landlord’s lien is still in force and effect the same as if no bond had been given, the intention being to simply waive the right to levy further landlord’s attachments until judgment shall be rendered in the above-entitled cause.” It further appears that after the execution of this bond the attorneys for the bank, in writing, directed the sheriff to release any property held under landlord’s attachment issued in the case, and that in consequence of this direction the sheriff released to the carriage company and Shaver the property which had already been levied upon under attachment prior to the execution of the bond, and that this property was in part disposed of by tire carriage company, and in part was taken possession of by the trustee in the bankruptcy proceedings, and disposed of as assets of the company.
It is to be noticed that in the bond above described, in connection with which the note and mortgage in suit were executed as a part of the same transaction, there was no stipulation as to the release of property on which levy had already been made, and which was then held blf the sheriff under the landlord’s attachment. The property thus levied upon and in the possession of tire sheriff was the property of the debtors, the carriage company and Shaver. Walker became liable only as surety. We find no authority in the bond, nor consent outside of the bond on the part of the surety, Walkei*, that the property thus levied on, and subject to be applied to the payment of any judgment rendered in the pending action, should be released. As the bank had, therefore, a lien on the debtor’s property, the effect of the release, of this lien was to discharge the surety, Walker, to the extent of the value of the property so released; and, as the value of the property released exceeded the amount of the claim finally established as against the principal debtor, no *521claim can be enforced in this action against the surety, either on the bond, or on the note and the mortgage executed by him as a part of the same transaction in which the bond was given. That the release of the debtors’ property constitutes a release pro tanto of the liability of the surety is a proposition so well settled that no citation of authorities is called for. The trial court therefore erred in rendering judgment against appellant, Warren Walker, and in directing the foreclosure of the mortgage.— Reversed.
Bishop, J., talcing no part: